DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2018, 7 November 209, 12 December 2019, 6 August 2020, and 29 September 2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Rhyee et al. (US 2010/0051080, hereinafter referred to as “Rhyee) and Min et al. (US 2019/0288172, hereinafter referred to as “Min”).
Rhyee teaches a thermoelectric material with the formula (A1-aA’a)4-x(B1-bB’b)3-y wherein A is a group XIII element, A’ is a Group XIII element, a Group XIV element, a rare earth element, a transition metal or combinations thereof, A and A’ are different from each other. B may be S, Se Te and B’ may be a group XIV, XV, SVI or combination thereof  and B and B’ are different from each other [0015-0017]. 
Rhyee does not teach that the composition includes a vacancy or the numerical ranges of x, y, or z in the instant formula.
Min teaches a thermoelectric material with the composition Na0.4Sn4Bi2Se7 [0067].
However, Min fails to teach substitution of some of the Sn with lead and further fails to teach the presence of a vacancy within the composition.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrew J. Oyer/Primary Examiner, Art Unit 1767